Citation Nr: 1130453	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-35 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a chronic left eye disability, to include loss of vision.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1954 to December 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of a special claims processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a May 2006 rating decision of the RO in Huntington, West Virginia, which in pertinent part, denied service connection for loss of vision. 

The Veteran testified at a local hearing before a Decision Review Officer (DRO) in May 2008 and at a Board hearing held before the undersigned Veterans Law Judge in March 2009. A copy each transcript is of record.  

In September 2009 and July 2010 decisions, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. Competent and probative evidence of a nexus between the post service diagnosis of age-related cataract in the left eye and service is not of record. 





CONCLUSION OF LAW

A chronic left eye disability, to include vision loss, was not incurred or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by September 2005 and July 2005 letters. In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. These letters also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the September 2008 supplemental statement of the case (SSOC) included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

Although this notice was not issued before the March 2006 and May 2006 rating decisions on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in the March 2009 Board decision and May 2010 SSOC. See Prickett v. Nicholson, 20 Vet. App. 370 (2006). Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010). In connection with the current claim on appeal, VA has obtained the Veteran's private treatment records from December 2002 to October 2005, December 1956 separation examination report, DD Form 214, and his unit's morning reports from November 1955 to February 1956. Attempts have been made to obtain the Veteran's outstanding service treatment records from the National Personnel Records Center (NPRC). A July 2005 response to a Personnel Information Exchange System (PIES) request revealed that the Veteran's service treatment records and Surgeon General Office (SGO) records are fire-related, thus unavailable. Subsequently, the Veteran submitted a September 2005 NA Form 13055 in attempts for his records to be reconstructed; however, a February 2006 PIES request revealed, in pertinent part, that there are no SGOs for the Veteran's period of service or a reference to the Veteran's health in his unit's morning reports. The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The Veteran was provided a VA examination in April 2010 and subsequent addendums in May 2010 and September 2010 by the same VA examiner in connection with his claim on appeal. The examiner reviewed the Veteran's claims file, noted his medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination report and addendums are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Pursuant to the Board's July 2010 Board remand request, the RO was instructed to obtain and associate with the claims file any pertinent VA or other inpatient or outpatient treatment records subsequent to May 2010. The Board notes that the Veteran submitted an October 2010 personal statement reporting that there are no treatment records since May 2010 from private or VA sources pertaining to his claim on appeal.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

The Veteran contends that his chronic left eye disability is in some way causally related to the same January 1956 in-service live firing exercise, involving a practice grande, deemed responsible for his service-connected hearing loss, tinnitus, and right eye disabilities. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131 (West Supp. 2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the Veteran's December 1956 separation examination report reveals no left eye abnormality as his uncorrected visual acuity was 20/20 in the left eye. The Veteran's unit's morning reports from November 1955 to February 1956 document participation in live firing exercises in January 1956; however, these reports are silent as to the Veteran's health. As noted above, the Veteran's outstanding service treatment records are unavailable for review.  

Private treatment records from December 2002 to October 2005 reveal the Veteran's ongoing treatment for various eye disorders. In particular, a December 2002 record documents the Veteran's diagnosis of cataracts in each eye.

Pursuant to the September 2009 Board remand instructions, the Veteran underwent an April 2010 VA examination in order for the VA examiner to determine the nature and etiology of any current eye disability, to include vision loss and cataracts. If a current eye disability was found, the examiner was instructed to ascertain whether such a disability is related to the Veteran's period of service, to include any traumatic injuries sustained in service. At the April 2010 VA examination, the Veteran reported difficulty with reading small print and that his distance vision is ok. Following the examination, the examiner noted the Veteran's visual acuity was 20/30 in the left eye and there was no evidence of diabetic retinopathy in each eye. The Veteran was diagnosed, in pertinent part, with age-related cataract in the left eye; however, no opinion was rendered with regard to this disability.

Subsequently, the VA examiner provided two addendums to the April 2010 VA examination report. In May 2010, the examiner noted that he spoke with the Veteran by telephone, reviewed the claims file, and confirmed that the Veteran has mild cataract in the left eye, which appears as typical of an age-related cataract in a 74 year old person. He explained that "[c]ertain appearances of cataracts are more indicative of a cataract caused by trauma, and [he] cannot comment on the cause of this cataract [in the left eye] without resorting to mere speculation." 

Most recently, in a September 2010 addendum, the VA examiner noted additional review of the Veteran's claims file and that the Veteran's left eye has a typical age-related cataract, consisting of mild nuclear sclerosis. In his opinion, "traumatic cataracts are usually more focal in nature, and are often in the cortex of the lens. [He has] never had a case where [he] suspected that a diffuse yellowing of the entire lens nucleus (i.e. a nuclear sclerosis cataract) was caused by trauma. This type of cataract is exceedingly common in 75 year old patients, and in fact it is nearly impossible reach 75 years of age without some sclerosis of the lens nucleus." As a result, the examiner opined that the Veteran's cataract in the left eye was not caused by trauma or a blast injury.

The Board also notes the Veteran's personal testimony with a DRO in May 2008.  He testified that after the practice grenade went off, he was unable to see for several hours.  He indicated that the incident occurred at night and that it was the next morning before he could see anything.  At the March 2009 Board hearing, the Veteran testified, in pertinent part, that after the in-service accident, he was treated with an eye wash for a few days and there was no evidence of anything embedded in his eyes or that the skin broke.     

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for a chronic left eye disability, to include loss of vision.

The Board notes that neither the private treatment records, April 2010 VA examination report, or May 2010 and September 2010 addendums, mentioned above, etiologically relates the Veteran's current age-related cataract in the left eye to active service or to any event during active service. In fact, the VA examiner reached the opposite conclusion in the May 2010 addendum after an additional review of the claims file. As discussed above, the examiner opined and provided rationale that the Veteran's current left eye disability is not "caused by trauma or a blast injury," but is rather related to the Veteran's age. An October 2005 statement of the Veteran's private doctor indicated that a right eye cataract is related to the blast injury but did not provide any opinion as to the etiology of the left eye cataract.  There are no contrary medical opinions of record. Therefore, since there is no competent probative evidence of a nexus between active service and the current left eye disability, service connection cannot be granted.

Moreover, following separation from service, the first documented diagnosis of cataract in the left eye is shown in a December 2002 private treatment record, which indicates multiple years after separation from service. This gap of time in the record militates against a finding that the Veteran's chronic left eye disability was caused during service. See 38 C.F.R. § 3.303(b) (2010); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (suggesting that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

If there is credible lay evidence concerning continuity of symptoms after service, such evidence may be ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Veteran testified at the March 2009 Board hearing that his eyes were washed out after the January 1956 in-service accident; however, he has not asserted that he had a chronic left eye disability during service. While unfortunately the remaining service treatment records are not available for review, the Veteran has not asserted that he complained of or received any treatment for a chronic left eye disability in service. As such, in the absence of competent evidence of a chronic condition in service or within one year of service, service connection on the basis of continuity of symptoms pursuant to 38 C.F.R. § 3.303(b) is not warranted. 

The Board has considered the Veteran's contentions that his chronic left eye disability is due to the same in-service accident involving a practice grande responsible for his service-connected hearing loss, tinnitus, and right eye disabilities. However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability. See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for a chronic left eye disability, to include loss of vision, thus the benefit-of-the-doubt rule is not applicable. See 38 U.S.C.A. § 5107(b) (2010); Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for a chronic left eye disability, to include loss of vision, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


